EXHIBIT 10.10

SEPARATION AGREEMENT

          THIS SEPARATION AGREEMENT (the “Agreement”), is made as of this 23rd
day of September, 2004, by and between NEOSE TECHNOLOGIES, INC. (the “Company”)
and Robert I. Kriebel (“Mr. Kriebel”).

Background

          Mr. Kriebel serves as a senior executive of the Company and is a party
to a Change of Control Agreement between Mr. Kriebel and the Company dated as of
October 7, 2002 (the “Change of Control Agreement”).  Mr. Kriebel plans to
retire from employment with the Company effective January 15, 2005, and, in
connection with that retirement and in recognition of Mr. Kriebel’s
contributions to the Company, and in consideration for his relinquishment of his
rights under the Change of Control Agreement, the Company has agreed to provide
retirement benefits to Mr. Kriebel as set forth herein.  This Agreement replaces
and supersedes the Change of Control Agreement.

Terms

                    NOW, THEREFORE, in consideration of the foregoing and the
mutual covenants and promises contained herein, and intending to be bound
hereby, the parties agree as follows:

1.   Definitions.  As used herein:

                    1.1.  “Base Salary” means the annual base rate of salary
payable to Mr. Kriebel by the Company as of the date hereof.

                    1.2.  “Board” means the Board of Directors of the Company.

                    1.3.  “Business” means research, development, manufacture,
supply, marketing, licensing, use and sale of biologic, pharmaceutical and
therapeutic materials and products and related process technology directed to
(a) the enzymatic synthesis of complex carbohydrates for use in food, cosmetic,
therapeutic, consumer and industrial applications, (b) enzymatic synthesis or
modification of the carbohydrate portion of proteins or lipids, or modification
of proteins or lipids through the attachment of carbohydrates,  (c)
carbohydrate-based therapeutics, and (d) the development of protein therapeutics
using sialylation, fucosylation, glycosylation, glycopegylation, or
glycoconjugation.

                    1.4.  “Cause” means fraud, embezzlement, or any other
serious criminal conduct that adversely affects the Company committed
intentionally by Mr. Kriebel in connection with his employment or the
performance of his duties as an officer or director of the Company or Mr.
Kriebel’s conviction of, or plea of guilty or nolo contendere to, any felony.

                    1.5.  “Code” means the Internal Revenue Code of 1986, as
amended.

                    1.6.  “Disability” means Mr. Kriebel’s inability, by reason
of any physical or mental impairment, to substantially perform his regular
duties as contemplated by this Agreement, as determined by the Board in its sole
discretion (after affording Mr. Kriebel the opportunity to present his case),
which inability is reasonably contemplated to continue for at least one year
from its commencement and at least 90 days from the date of such determination.




                    1.7.  “Final Release” means a release substantially
identical to the one attached hereto as Exhibit B.

                    1.8.  “Initial Release” means a release substantially
identical to the one attached hereto as Exhibit A.

                    1.9.  “Intellectual Property” means (a) all inventions
(whether patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents and patent applications claiming such
inventions, (b) all trademarks, service marks, trade dress, logos, trade names,
fictitious names, brand names, brand marks and corporate names, together with
all translations, adaptations, derivations, and combinations thereof and
including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets (including research
and development, know-how, formulas, compositions, manufacturing and production
processes and techniques, methodologies, technical data, designs, drawings and
specifications), (f) all computer software (including data, source and object
codes and related documentation), (g) all other proprietary rights, (h) all
copies and tangible embodiments thereof (in whatever form or medium), or similar
intangible personal property which have been or are developed or created in
whole or in part by Mr. Kriebel (i) at any time and at any place while Mr.
Kriebel is employed by Company and which, in the case of any or all of the
foregoing, are related to and used in connection with the business of the
Company, or (ii) as a result of tasks assigned to Mr. Kriebel by the Company.

                    1.10.  “Proprietary Information” means any and all
information of the Company or of any subsidiary or affiliate of the Company. 
Such Proprietary Information shall include, but shall not be limited to, the
following items and information relating to the following items: (a) all
intellectual property and proprietary rights of the Company (including without
limitation Intellectual Property), (b) computer codes or instructions (including
source and object code listings, program logic algorithms, subroutines, modules
or other subparts of computer programs and related documentation, including
program notation), computer processing systems and techniques, all computer
inputs and outputs (regardless of the media on which stored or located),
hardware and software configurations, designs, architecture and interfaces, (c)
business research, studies, procedures and costs, (d) financial data, (e)
distribution methods, (f) marketing data, methods, plans and efforts, (g) the
identities of actual and prospective customers, contractors and suppliers, (h)
the terms of contracts and agreements with customers, contractors and suppliers,
(i) the needs and requirements of, and the Company’s course of dealing with,
actual or prospective customers, contractors and suppliers, (j) personnel
information, (k) customer and vendor credit information, and (l) any information
received from third parties subject to obligations of non-disclosure or
non-use.  Failure by the Company to mark any of the Proprietary Information as
confidential or proprietary shall not affect its status as Proprietary
Information under the terms of this Agreement.

-2-




                    1.11.  “Restricted Period” means the period beginning on the
date hereof and ending at 12:00 a.m. Eastern Standard Time on January 1, 2006.

                    1.12.  “Restrictive Covenants” means the covenants set forth
in Sections 5.1, 5.2 and 5.3 of this Agreement.

2.     Termination.

                    2.1.  In General.  The Company may terminate Mr. Kriebel’s
employment at any time.  Mr. Kriebel may terminate his employment at any time,
provided that, except as provided in Section 2.2 below, before Mr. Kriebel may
voluntarily terminate his employment with the Company, he must provide 30 days
prior written notice (or such shorter notice as is acceptable to the Company) to
the Company.  Upon any termination of Mr. Kriebel’s employment with the Company
for any reason: (a) Mr. Kriebel (unless otherwise requested by the Board)
concurrently will resign any officer or director positions he holds with the
Company, its subsidiaries or affiliates, and (b) the Company will pay to Mr.
Kriebel all accrued but unpaid compensation through the date of termination, and
(c) except as explicitly provided in this Section 2, or otherwise pursuant to
COBRA (29 U.S.C. §§ 1161 – 1169), all compensation and benefits will cease and
the Company will have no further liability or obligation to Mr. Kriebel.  The
foregoing will not be construed to limit Mr. Kriebel’s right to payment or
reimbursement for claims incurred under any insurance contract funding an
employee benefit plan, policy or arrangement of the Company in accordance with
the terms of such insurance contract.

                    2.2.  Retirement.  Unless sooner terminated pursuant to this
Section 2, Mr. Kriebel will resign his employment with the Company and his
employment with the Company will terminate effective at 12:01 a.m., Eastern
Standard Time, on January 15, 2005.  Upon such termination, in addition to the
payments and benefits provided for in Section 2.1 above and subject to Section 3
below, Mr. Kriebel will be entitled to the following: (a) the Company will
continue to provide medical benefits to Mr. Kriebel (and, if covered immediately
prior to such termination, his spouse and dependents) for a period of 12 months
commencing on January 15, 2005 at a monthly cost to Mr. Kriebel equal to Mr.
Kriebel’s monthly contribution toward the cost of such coverage immediately
prior to such termination of employment; (b) the Company will pay to Mr. Kriebel
monthly payments of $10,781.25, commencing in January, 2005 and continuing for
the next 11 consecutive months thereafter, (c) the Company will pay to Mr.
Kriebel, at the time designated for payment to all Company employees, any bonus
earned by Mr. Kriebel for 2004 in accordance with the criteria that would be
applicable if Mr. Kriebel remained employed at the time of consideration, and
(d) any stock option to purchase the Common Stock of the Company that is held by
Mr. Kriebel and that is vested and exercisable immediately prior to such
termination of employment will remain exercisable until 12:00 a.m. Eastern
Standard Time on January 15, 2006, and, to the extent not exercised prior to
that time, will then immediately expire and cease to be exercisable; provided,
however, that if Mr. Kriebel dies before the expiration of any such option, the
option will then continue to be exercisable in accordance with its terms.  Mr.
Kriebel (and, if then covered, his spouse and dependents) will be deemed to have
a COBRA qualifying event as a result of the termination of his (or their)
medical benefits on January 15, 2006 (or earlier pursuant to Section 3 below)
and, subject to the limitations and requirements of COBRA, may elect COBRA
continuation coverage at that time; provided, however, that Mr. Kriebel will be
solely responsible for the payment of the applicable premium due with respect to
any COBRA continuation coverage elected by him (or his spouse or dependents).

-3-




                    2.3.  Termination Without Cause.  If Mr. Kriebel’s
employment by the Company ceases due to a termination by the Company without
Cause or due to death or Disability prior to January 15, 2005, then, in addition
to the payments and benefits provided for in Section 2.1 and subject to Section
3 below, the Company will (a) continue to pay to Mr. Kriebel the Base Salary
through January 14, 2005, (b) continue to provide medical benefits to Mr.
Kriebel (and, if covered immediately prior to such termination, his spouse and
dependents) for the period commencing on the date of Mr. Kriebel’s termination
of employment through January 14, 2005, at a monthly cost to Mr. Kriebel equal
to Mr. Kriebel’s monthly contribution toward the cost of such coverage
immediately prior to such termination, and (c) provide the payments and benefits
described in Section 2.2 above; provided that if the Company’s obligation to
make the payments provided for in clause (a) or (c) of this Section 2.3 arises
due to Mr. Kriebel’s death or Disability, the cash payments described in clause
(a) and (b) will be offset by the amount of benefits paid to Mr. Kriebel (or his
representatives, heirs, estate or beneficiaries) pursuant to any life insurance
or disability plans, policies or arrangements of the Company by virtue of his
death or such Disability (including, for this purpose, only that portion of such
life insurance or disability benefits funded by the Company or by premium
payments made by the Company).  The payments and benefits described in this
section are in lieu of (and not in addition to) any other severance arrangement
maintained by the Company.

3.   Timing of Payments Following Termination.  Notwithstanding any provision of
this Agreement, (a) the payments and benefits described in Section 2 are
conditioned on (i) Mr. Kriebel’s execution and delivery to the Company of an
Initial Release within 10 days following termination of Mr. Kriebel’s
employment, in a manner consistent with the Older Workers Benefit Protection Act
and any similar state law that is applicable and (ii) Mr. Kriebel’s compliance
with the Restrictive Covenants, and (b) payment of the final monthly payment
described in Section 2.2(b) is conditioned on Mr. Kriebel’s execution and
delivery to the Company of a Final Release on or within 10 days after January
15, 2006 in a manner consistent with the Older Workers Benefit Protection Act
and any similar state law that is applicable and (ii) Mr. Kriebel’s compliance
with the Restrictive Covenants.  The amounts described in Sections 2.2(b) or
2.3(a) (as applicable) will begin to be paid after the Initial Release becomes
irrevocable following Mr. Kriebel’s execution and delivery of that release.  The
final monthly payment described in Section 2.2(b) will be made after the Final
Release becomes irrevocable following Mr. Kriebel’s execution and delivery of
that release.

4.   Consulting Services.  Following termination of Mr. Kriebel’s employment
with the Company through December 31, 2005 (the “Post-Termination Period”), Mr.
Kriebel agrees to provide consulting services to the Company, without additional
compensation, as the Board or the Company’s Chief Executive Officer may from
time to time request; provided that, unless otherwise agreed to by Mr. Kriebel,
such services will not require in excess of an aggregate of 10 hours in any
given week.  It is the mutual intent of the parties that during the
Post-Termination Period, Mr. Kriebel will act strictly in a professional
consulting capacity as an independent contractor for all purposes and in all
situations and will not be considered an employee of the Company.  During the
Post-Termination Period, Mr. Kriebel will serve the Company faithfully and to
the best of his ability and will provide such services and perform such tasks as
may be reasonably requested of Mr. Kriebel from time to time by the Company.

-4-




5.   Restrictive Covenants.  As consideration for all of the payments and
benefits to be made to Mr. Kriebel pursuant to Section 2 of this Agreement, Mr.
Kriebel agrees to be bound by the Restrictive Covenants set forth in this
Section 5.  The Restrictive Covenants will apply without regard to whether any
termination of Mr. Kriebel’s employment is initiated by the Company or Mr.
Kriebel, and without regard to the reason for that termination.

                    5.1.    Covenant Not To Compete.  Mr. Kriebel covenants
that, during the Restricted Period, Mr. Kriebel will not (except in his capacity
as an employee, director or consultant of the Company or with the prior consent
of the Company) do any of the following, directly or indirectly, anywhere in the
world:

                              5.1.1.   engage or participate in any business
competitive with the Business;

                              5.1.2.   become interested (as owner, stockholder,
lender, partner, co-venturer, director, officer, employee, agent or consultant)
in any person, firm, corporation, association or other entity engaged in any
business competitive with the Business.  Notwithstanding the foregoing, Mr.
Kriebel may hold up to 4.9% of the outstanding securities of any class of any
publicly-traded securities of any company;

                              5.1.3.   engage in any business, or solicit or
call on any customer, supplier, licensor, licensee, contractor, agent,
representative, advisor, strategic partner, distributor or other person with
whom the Company shall have dealt or any prospective customer, supplier,
licensor, licensee, contractor, agent, representative, advisor, strategic
partner, distributor or other person that the Company shall have identified and
solicited at any time during Mr. Kriebel’s employment by the Company for a
purpose competitive with the Business;

                              5.1.4.   influence or attempt to influence any
employee, consultant, customer, supplier, licensor, licensee, contractor, agent,
representative, advisor, strategic partner, distributor or other person to
terminate or adversely modify any written or oral agreement, arrangement or
course of dealing with the Company; or

                              5.1.5.   solicit for employment or employ or
retain (or arrange to have any other person or entity employ or retain) any
person who has been employed or retained by the Company within the 12 months
preceding the termination of Mr. Kriebel’s employment with the Company for any
reason.

                    5.2.  Confidentiality.  Mr. Kriebel recognizes and
acknowledges that the Proprietary Information is a valuable, special and unique
asset of the business of the Company.  As a result, both during Mr. Kriebel’s
employment by the Company and thereafter, Mr. Kriebel will not, without the
prior written consent of the Company, for any reason either directly or
indirectly divulge to any third-party or use for his own benefit, or for any
purpose other than the exclusive benefit of the Company, any Proprietary
Information, provided that Mr. Kriebel may during his employment by the Company
disclose Proprietary Information to third parties as may be necessary or
appropriate to the effective and efficient discharge of his duties as an
employee

-5-




hereunder (provided that the third party recipient has signed the Company’s
then-approved confidentiality or similar agreement) or as such disclosures may
be required by law.  If Mr. Kriebel or any of his representatives becomes
legally compelled to disclose any of the Proprietary Information, Mr. Kriebel
will provide the Company with prompt written notice so that the Company may seek
a protective order or other appropriate remedy.  The non-disclosure and non-use
obligations with respect to Proprietary Information set forth in this Section
5.2 shall not apply to any information that is in or becomes part of the public
domain through no improper act on the part of Mr. Kriebel.

                    5.3.  Property of the Company.

                              5.3.1.   Proprietary Information. All right, title
and interest in and to Proprietary Information will be and remain the sole and
exclusive property of the Company.  Mr. Kriebel will not remove from the
Company’s offices or premises any documents, records, notebooks, files,
correspondence, reports, memoranda or similar materials of or containing
Proprietary Information, or other materials or property of any kind belonging to
the Company unless necessary or appropriate in the performance of his duties to
the Company.  If Mr. Kriebel removes such materials or property in the
performance of his duties, Mr. Kriebel will return such materials or property to
their proper files or places of safekeeping as promptly as possible after the
removal has served its specific purpose.  Mr. Kriebel will not make, retain,
remove and/or distribute any copies of any such materials or property, or
divulge to any third person the nature of and/or contents of such materials or
property or any other oral or written information to which he may have access or
become familiar in the course of his employment, except to the extent necessary
in the performance of his duties.  Upon termination of Mr. Kriebel’s employment
with the Company, he will leave with the Company or promptly return to the
Company all originals and copies of such materials or property then in his
possession.

                              5.3.2.   Intellectual Property.  Mr. Kriebel
agrees that all the Intellectual Property will be considered “works made for
hire” as that term is defined in Section 101 of the Copyright Act (17 U.S.C. §
101) and that all right, title and interest in such Intellectual Property will
be the sole and exclusive property of the Company.  To the extent that any of
the Intellectual Property may not by law be considered a work made for hire, or
to the extent that, notwithstanding the foregoing, Mr. Kriebel retains any
interest in the Intellectual Property, Mr. Kriebel hereby irrevocably assigns
and transfers to the Company any and all right, title, or interest that Mr.
Kriebel may now or in the future have in the Intellectual Property under patent,
copyright, trade secret, trademark or other law, in perpetuity or for the
longest period otherwise permitted by law, without the necessity of further
consideration.  The Company will be entitled to obtain and hold in its own name
all copyrights, patents, trade secrets, trademarks and other similar
registrations with respect to such Intellectual Property.  Mr. Kriebel further
agrees to execute any and all documents and provide any further cooperation or
assistance reasonably required by the Company to perfect, maintain or otherwise
protect its rights in the Intellectual Property.  If the Company is unable after
reasonable efforts to secure Mr. Kriebel’s signature, cooperation or assistance
in accordance with the preceding sentence, whether because of Mr. Kriebel’s
incapacity or any other reason whatsoever, Mr. Kriebel hereby designates and
appoints the Company or its designee as Mr. Kriebel’s agent and
attorney-in-fact, to act on his behalf, to execute and file documents and to do
all other lawfully permitted acts necessary or desirable to perfect, maintain or
otherwise protect the Company’s rights in the Intellectual Property.  Mr.
Kriebel acknowledges and agrees that such appointment is coupled with an
interest and is therefore irrevocable.

-6-




                    5.4.  Acknowledgements.  Mr. Kriebel acknowledges that the
Restrictive Covenants are reasonable and necessary to protect the legitimate
interests of the Company and its affiliates and that the duration and geographic
scope of the Restrictive Covenants are reasonable given the nature of this
Agreement and the position Mr. Kriebel holds within the Company.  Mr. Kriebel
further acknowledges that the Restrictive Covenants are included herein in order
to induce the Company to enter into this Agreement and that the Company would
not have entered into this Agreement in the absence of the Restrictive
Covenants.

                    5.5.  Remedies and Enforcement Upon Breach.

                              5.5.1.   Specific Enforcement. Mr. Kriebel
acknowledges that any breach by him, willfully or otherwise, of the Restrictive
Covenants will cause continuing and irreparable injury to the Company for which
monetary damages would not be an adequate remedy.  Mr. Kriebel shall not, in any
action or proceeding to enforce any of the provisions of this Agreement, assert
the claim or defense that such an adequate remedy at law exists.  In the event
of any such breach by Mr. Kriebel, the Company shall have the right to enforce
the Restrictive Covenants by seeking injunctive or other relief in any court,
without any requirement that a bond or other security be posted, and this
Agreement shall not in any way limit remedies of law or in equity otherwise
available to the Company.

                              5.5.2.   Judicial Modification.  If any court
determines that any of the Restrictive Covenants, or any part thereof, is
unenforceable because of the duration or geographical scope of such provision,
such court shall have the power to modify such provision and, in its modified
form, such provision shall then be enforceable.

                              5.5.3.   Accounting.  If Mr. Kriebel breaches any
of the Restrictive Covenants, the Company will have the right and remedy to
require Mr. Kriebel to account for and pay over to the Company all compensation,
profits, monies, accruals, increments or other benefits derived or received by
Mr. Kriebel as the result of such breach.  This right and remedy will be in
addition to, and not in lieu of, any other rights and remedies available to the
Company under law or in equity.

                              5.5.4.   Enforceability.  If any court holds the
Restrictive Covenants unenforceable by reason of their breadth or scope or
otherwise, it is the intention of the parties hereto that such determination not
bar or in any way affect the right of the Company to the relief provided above
in the courts of any other jurisdiction within the geographic scope of such
Restrictive Covenants.

                              5.5.5.   Disclosure of Restrictive Covenants.  Mr.
Kriebel agrees to disclose the existence and terms of the Restrictive Covenants
to any employer that Mr. Kriebel may work for during the Restricted Period.

                              5.5.6.   Extension of Restricted Period.  If Mr.
Kriebel breaches Section 5.1 in any respect, the restrictions contained in that
section will be extended for a period equal to the period that Mr. Kriebel was
in breach.

-7-




6.   Miscellaneous.

                    6.1.  No Liability of Officers and Directors for Severance
Upon Insolvency.  Notwithstanding any other provision of the Agreement and
intending to be bound by this provision, Mr. Kriebel hereby (a) waives any right
to claim payment of amounts owed to him, now or in the future, pursuant to this
Agreement from directors or officers of the Company if the Company becomes
insolvent, and (b) fully and forever releases and discharges the Company’s
officers and directors from any and all claims, demands, liens, actions, suits,
causes of action or judgments arising out of any present or future claim for
such amounts.

                    6.2.  Successors and Assigns. The Company may assign this
Agreement to any successor to all or substantially all of its assets and
business by means of liquidation, dissolution, merger, consolidation, transfer
of assets, or otherwise.  The rights of Mr. Kriebel hereunder are personal to
Mr. Kriebel and may not be assigned by him.

                    6.3.  Governing Law.  This Agreement shall be governed by
and construed in accordance with the laws of the Commonwealth of Pennsylvania
without regard to the principles of conflicts of laws.

                    6.4.  Enforcement.  Any legal proceeding arising out of or
relating to this Agreement will be instituted in the United States District
Court for the Eastern District of Pennsylvania, or if that court does not have
or will not accept jurisdiction, in any court of general jurisdiction in the
Commonwealth of Pennsylvania, and Mr. Kriebel and the Company hereby consent to
the personal and exclusive jurisdiction of such courts and hereby waive any
objections that they may have to personal jurisdiction, the laying of venue of
any such proceeding and any claim or defense of inconvenient forum.

                    6.5.  Waivers; Separability.  The waiver by either party
hereto of any right hereunder or any failure to perform or breach by the other
party hereto shall not be deemed a waiver of any other right hereunder or any
other failure or breach by the other party hereto, whether of the same or a
similar nature or otherwise.  No waiver shall be deemed to have occurred unless
set forth in a writing executed by or on behalf of the waiving party.  No such
written waiver shall be deemed a continuing waiver unless specifically stated
therein, and each such waiver shall operate only as to the specific term or
condition waived.  If any provision of this Agreement shall be declared to be
invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect.

                    6.6.  Notices.  All notices and communications that are
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given when delivered personally or upon mailing by
registered or certified mail, postage prepaid, return receipt requested, as
follows:

-8-




 

If to the Company, to:

 

 

 

Neose Technologies, Inc.

 

102 Witmer Road

 

Horsham PA 19044

 

Attn: General Counsel

 

Fax: 215-315-9100

 

 

 

With a copy to:

 

 

 

Pepper Hamilton LLP

 

3000 Two Logan Square

 

18th & Arch Streets

 

Philadelphia, PA 19103

 

Attn: Barry M. Abelson, Esquire

 

Fax: 215-981-4750

 

 

 

If to Employee, to:

 

 

 

Robert I. Kriebel

 

767 W. Prospect Avenue

 

North Wales, PA  19454

or to such other address as may be specified in a notice given by one party to
the other party hereunder.

                    6.7.  Entire Agreement; Amendments.  This Agreement and the
attached exhibits contain the entire agreement and understanding of the parties
relating to the provision of severance benefits upon termination, and merges and
supersedes all prior and contemporaneous discussions, agreements and
understandings of every nature relating to that subject, including but not
limited to the Change of Control Agreement.  This Agreement may not be changed
or modified, except by an agreement in writing signed by each of the parties
hereto.

                    6.8.  Withholding.  The Company will withhold from any
payments due to Employee hereunder, all taxes, FICA or other amounts required to
be withheld pursuant to any applicable law.

                    6.9.  Headings Descriptive.  The headings of sections and
paragraphs of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

                    6.10.  Counterparts.  This Agreement may be executed in
multiple counterparts, each of which will be deemed to be an original, but all
of which together will constitute but one and the same instrument.

-9-




                    IN WITNESS WHEREOF, the parties hereto have executed this
Agreement on the date and year first above written.

 

NEOSE TECHNOLOGIES, INC.

 

 

 

 

By:

/s/ C. BOYD CLARKE

 

 

--------------------------------------------------------------------------------

 

 

C. Boyd Clarke

 

 

President & Chief Executive Officer

 

 

 

 

 

 

 

ROBERT I. KRIEBEL

 

 

 

 

/s/ ROBERT I. KRIEBEL

 

--------------------------------------------------------------------------------

-10-




Exhibit A

Initial Release and Non-Disparagement Agreement

                    THIS INITIAL RELEASE AND NON-DISPARAGEMENT AGREEMENT (this
“Release”) is made as of the 15th day of January 2005, by and between Robert I.
Kriebel (the “Employee”) and NEOSE TECHNOLOGIES, INC. (the “Company”).

                    WHEREAS, Mr. Kriebel’s employment as an executive of the
Company terminated on January 15, 2005; and

                    WHEREAS, pursuant to Sections 2 of the Separation Agreement
by and between the Company and Mr. Kriebel dated as of September 23, 2004 (the
“Separation Agreement”), the Company has agreed to pay Mr. Kriebel certain
amounts and to provide him with certain rights and benefits, subject to the
execution of this Release.

                    NOW THEREFORE, in consideration of these premises and the
mutual promises contained herein, and intending to be legally bound hereby, the
parties agree as follows:

SECTION 1.   Consideration.  Mr. Kriebel acknowledges that: (a) the payments,
rights and benefits set forth in Section 2 o the Separation Agreement constitute
full settlement of all of his rights under the Separation Agreement, (b) he has
no entitlement under any other severance or similar arrangement maintained by
the Company, and (c) except as otherwise provided specifically in this Release,
the Company does not and will not have any other liability or obligation to Mr.
Kriebel.  Mr. Kriebel further acknowledges that, in the absence of his execution
of this Release, the payments and benefits specified in Section 2 of the
Separation Agreement would not otherwise be due to Mr. Kriebel.

SECTION 2.   Release and Covenant Not to Sue.  Mr. Kriebel hereby fully and
forever releases and discharges the Company and its parents, affiliates and
subsidiaries, including all predecessors and successors, assigns, officers,
directors, trustees, employees, agents and attorneys, past and present, from any
and all claims, demands, liens, agreements, contracts, covenants, actions,
suits, causes of action, obligations, controversies, debts, costs, expenses,
damages, judgments, orders and liabilities, of whatever kind or nature, direct
or indirect, in law, equity or otherwise, whether known or unknown, arising
through the date of this Release, out of his employment by the Company or the
termination thereof, including, but not limited to, any claims for relief or
causes of action under the Age Discrimination in Employment Act, 29 U.S.C. § 621
et seq., or any other federal, state or local statute, ordinance or regulation
regarding discrimination in employment and any claims, demands or actions based
upon alleged wrongful or retaliatory discharge or breach of contract under any
state or federal law.  Mr. Kriebel expressly represents that he has not filed a
lawsuit or initiated any other administrative proceeding against the Company
(including for purposes of this Section 2, its parents, affiliates and
subsidiaries), and that he has not assigned any claim against the Company (or
its parents, affiliates and subsidiaries) to any other person or entity.  Mr.
Kriebel further promises not to initiate a lawsuit or to bring any other claim
against the Company (or its parents, affiliates and subsidiaries) arising out of
or in any way related to his employment by the Company or the termination of
that employment.  The forgoing will not be deemed to release the Company from
(a) claims solely to enforce this Release, (b) claims solely to enforce Section
2 of the Separation Agreement, (c) claims for indemnification under the
Company’s By-Laws, under any indemnification agreement between the Company and
Mr. Kriebel or under any similar agreement or (d) claims solely to enforce the
terms of any equity incentive award agreement

-1-




between Mr. Kriebel and the Company.  This Release will not prevent Mr. Kriebel
from filing a charge with the Equal Employment Opportunity Commission (or
similar state agency) or participating in any investigation conducted by the
Equal Employment Opportunity Commission (or similar state agency); provided,
however, that any claims by Mr. Kriebel for personal relief in connection with
such a charge or investigation (such as reinstatement or monetary damages) would
be barred.

SECTION 3.   Restrictive Covenants.  Mr. Kriebel acknowledges that the terms of
Section 5 of the Separation Agreement will survive the termination of his
employment.  Mr. Kriebel affirms that the restrictions contained in Section 5 of
the Separation Agreement are reasonable and necessary to protect the legitimate
interests of the Company, that he received adequate consideration in exchange
for agreeing to those restrictions and that he will abide by those restrictions.

SECTION 4.   Non-Disparagement.  The Company (meaning, solely for this purpose,
Company’s directors and executive officers and other individuals authorized to
make official communications on Company’s behalf) will not disparage Mr. Kriebel
or Mr. Kriebel’s performance or otherwise take any action which could reasonably
be expected to adversely affect Mr. Kriebel’s personal or professional
reputation.  Similarly, Mr. Kriebel will not disparage Company or any of its
directors, officers, agents or employees or otherwise take any action which
could reasonably be expected to adversely affect the reputation of the Company
or the personal or professional reputation of any of the Company’s directors,
officers, agents or employees.

SECTION 5.   Cooperation.  Mr. Kriebel further agrees that, subject to
reimbursement of his reasonable expenses, he will cooperate fully with the
Company and its counsel with respect to any matter (including litigation,
investigations, or governmental proceedings) which relates to matters with which
Mr. Kriebel was involved during his employment with Company.  Mr. Kriebel shall
render such cooperation in a timely manner on reasonable notice from the
Company.

SECTION 6.   Rescission Right.  Mr. Kriebel expressly acknowledges and recites
that (a) he has read and understands this Release in its entirety, (b) he has
entered into this Release knowingly and voluntarily, without any duress or
coercion; (c) he has been advised orally and is hereby advised in writing to
consult with an attorney with respect to this Release before signing it; (d) he
was provided 21 calendar days after receipt of the Release to consider its terms
before signing it (or such longer period as is required for this Release to be
effective under the Age Discrimination in Employment Act or any similar state
law); and (e) he is provided seven (7) calendar days from the date of signing to
terminate and revoke this Release (or such longer period required by applicable
state law), in which case this Release shall be unenforceable, null and void. 
Mr. Kriebel may revoke this Release during those seven (7) days (or such longer
period required by applicable state law) by providing written notice of
revocation to the Company.

SECTION 7.   Challenge.  If Mr. Kriebel violates or challenges the
enforceability of any provisions of Section 5 of the Separation Agreement or
this Release, no further payments, rights or benefits under Section 2 of the
Separation Agreement will be due to Mr. Kriebel.

-2-




SECTION 8.   Miscellaneous.

                    8.1.   No Admission of Liability.  This Release is not to be
construed as an admission of any violation of any federal, state or local
statute, ordinance or regulation or of any duty owed by the Company to Mr.
Kriebel.  There have been no such violations, and the Company specifically
denies any such violations.

                    8.2.   No Reinstatement.  Mr. Kriebel agrees that he will
not apply for reinstatement with the Company or seek in any way to be
reinstated, re-employed or hired by the Company in the future.

                    8.3.   Successors and Assigns.  This Release shall inure to
the benefit of and be binding upon the Company and Mr. Kriebel and their
respective successors, executors, administrators and heirs.  Mr. Kriebel may
make any assignment of this Release or any interest herein, by operation of law
or otherwise.  The Company may assign this Release to any successor to all or
substantially all of its assets and business by means of liquidation,
dissolution, merger, consolidation, transfer of assets, or otherwise.

                    8.4.   Severability.  Whenever possible, each provision of
this Release will be interpreted in such manner as to be effective and valid
under applicable law.  However, if any provision of this Release is held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect any other provision, and this Release will be
reformed, construed and enforced as though the invalid, illegal or unenforceable
provision had never been herein contained.

                    8.5.   Entire Agreement; Amendments.  Except as otherwise
provided herein, this Release contains the entire agreement and understanding of
the parties hereto relating to the subject matter hereof, and merges and
supersedes all prior and contemporaneous discussions, agreements and
understandings of every nature relating to the subject matter hereof.  This
Release may not be changed or modified, except by an Agreement in writing signed
by each of the parties hereto.

                    8.6.   Governing Law.  This Release shall be governed by,
and enforced in accordance with, the laws of the Commonwealth of Pennsylvania
without regard to the application of the principles of conflicts of laws.

                    8.7.   Counterparts and Facsimiles.  This Release may be
executed, including execution by facsimile signature, in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same instrument.

-3-




                    IN WITNESS WHEREOF, the Company has caused this Release to
be executed by its duly authorized officer, and Mr. Kriebel has executed this
Release, in each case as of the date first above written.

 

NEOSE TECHNOLOGIES, INC.

 

 

 

 

By:

 

 

 

Name & Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

ROBERT I. KRIEBEL

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

-4-




Exhibit B

Final Release and Non-Disparagement Agreement

                    THIS FINAL RELEASE AND NON-DISPARAGEMENT AGREEMENT (this
“Release”) is made as of the 15th day of January, 2006, by and between Robert I.
Kriebel (the “Employee”) and NEOSE TECHNOLOGIES, INC. (the “Company”).

                    WHEREAS, Mr. Kriebel’s employment as an executive of the
Company terminated on January 15, 2005; and

                    WHEREAS, pursuant to Sections 2 of the Separation Agreement
by and between the Company and Mr. Kriebel dated as of September 23, 2004 (the
“Separation Agreement”), the Company has agreed to pay Mr. Kriebel certain
amounts, subject to the execution of this Release.

                    NOW THEREFORE, in consideration of these premises and the
mutual promises contained herein, and intending to be legally bound hereby, the
parties agree as follows:

SECTION 1.   Consideration.  Mr. Kriebel acknowledges that: (a) the final
payments due pursuant to Section 2 o the Separation Agreement constitute full
settlement of all of his rights under the Separation Agreement, (b) he has no
entitlement under any other severance or similar arrangement maintained by the
Company, and (c) except as otherwise provided specifically in this Release, the
Company does not and will not have any other liability or obligation to Mr.
Kriebel.  Mr. Kriebel further acknowledges that, in the absence of his execution
of this Release, the final payments specified in Section 2 of the Separation
Agreement would not otherwise be due to Mr. Kriebel.

SECTION 2.   Release and Covenant Not to Sue.  Mr. Kriebel hereby fully and
forever releases and discharges the Company and its parents, affiliates and
subsidiaries, including all predecessors and successors, assigns, officers,
directors, trustees, employees, agents and attorneys, past and present, from any
and all claims, demands, liens, agreements, contracts, covenants, actions,
suits, causes of action, obligations, controversies, debts, costs, expenses,
damages, judgments, orders and liabilities, of whatever kind or nature, direct
or indirect, in law, equity or otherwise, whether known or unknown, arising
through the date of this Release, out of his employment by the Company or out of
consulting or other services provided to the Company or the termination of such
employment or services, including, but not limited to, any claims for relief or
causes of action under the Age Discrimination in Employment Act, 29 U.S.C. § 621
et seq., or any other federal, state or local statute, ordinance or regulation
regarding discrimination in employment and any claims, demands or actions based
upon alleged wrongful or retaliatory discharge or breach of contract under any
state or federal law.  Mr. Kriebel expressly represents that he has not filed a
lawsuit or initiated any other administrative proceeding against the Company
(including for purposes of this Section 2, its parents, affiliates and
subsidiaries), and that he has not assigned any claim against the Company (or
its parents, affiliates and subsidiaries) to any other person or entity.  Mr.
Kriebel further promises not to initiate a lawsuit or to bring any other claim
against the Company (or its parents, affiliates and subsidiaries) arising out of
or in any way related to his employment by the Company or the termination of
that employment.  The forgoing will

1




not be deemed to release the Company from (a) claims solely to enforce this
Release, (b) claims solely to enforce Section 2 of the Separation Agreement, (c)
claims for indemnification under the Company’s By-Laws, under any
indemnification agreement between the Company and Mr. Kriebel or under any
similar agreement or (d) claims solely to enforce the terms of any equity
incentive award agreement between Mr. Kriebel and the Company.  This Release
will not prevent Mr. Kriebel from filing a charge with the Equal Employment
Opportunity Commission (or similar state agency) or participating in any
investigation conducted by the Equal Employment Opportunity Commission (or
similar state agency); provided, however, that any claims by Mr. Kriebel for
personal relief in connection with such a charge or investigation (such as
reinstatement or monetary damages) would be barred.

SECTION 3.   Restrictive Covenants.  Mr. Kriebel acknowledges that the terms of
Section 5 of the Separation Agreement will survive the termination of his
employment.  Mr. Kriebel affirms that the restrictions contained in Section 5 of
the Separation Agreement are reasonable and necessary to protect the legitimate
interests of the Company, that he received adequate consideration in exchange
for agreeing to those restrictions and that he will abide by those restrictions.

SECTION 4.   Non-Disparagement.  The Company (meaning, solely for this purpose,
Company’s directors and executive officers and other individuals authorized to
make official communications on Company’s behalf) will not disparage Mr. Kriebel
or Mr. Kriebel’s performance or otherwise take any action which could reasonably
be expected to adversely affect Mr. Kriebel’s personal or professional
reputation.  Similarly, Mr. Kriebel will not disparage Company or any of its
directors, officers, agents or employees or otherwise take any action which
could reasonably be expected to adversely affect the reputation of the Company
or the personal or professional reputation of any of the Company’s directors,
officers, agents or employees.

SECTION 5.   Cooperation.  Mr. Kriebel further agrees that, subject to
reimbursement of his reasonable expenses, he will cooperate fully with the
Company and its counsel with respect to any matter (including litigation,
investigations, or governmental proceedings) which relates to matters with which
Mr. Kriebel was involved during his employment with Company.  Mr. Kriebel shall
render such cooperation in a timely manner on reasonable notice from the
Company.

SECTION 6.   Rescission Right.  Mr. Kriebel expressly acknowledges and recites
that (a) he has read and understands this Release in its entirety, (b) he has
entered into this Release knowingly and voluntarily, without any duress or
coercion; (c) he has been advised orally and is hereby advised in writing to
consult with an attorney with respect to this Release before signing it; (d) he
was provided 21 calendar days after receipt of the Release to consider its terms
before signing it (or such longer period as is required for this Release to be
effective under the Age Discrimination in Employment Act or any similar state
law); and (e) he is provided seven (7) calendar days from the date of signing to
terminate and revoke this Release (or such longer period required by applicable
state law), in which case this Release shall be unenforceable, null and void. 
Mr. Kriebel may revoke this Release during those seven (7) days (or such longer
period required by applicable state law) by providing written notice of
revocation to the Company.

2




SECTION 7.   Challenge.  If Mr. Kriebel violates or challenges the
enforceability of any provisions of Section 5 of the Separation Agreement or
this Release, no further payments, rights or benefits under Section 2 of the
Separation Agreement will be due to Mr. Kriebel.

SECTION 8.   Miscellaneous.

                        8.1.   No Admission of Liability.  This Release is not
to be construed as an admission of any violation of any federal, state or local
statute, ordinance or regulation or of any duty owed by the Company to Mr.
Kriebel.  There have been no such violations, and the Company specifically
denies any such violations.

                        8.2.   No Reinstatement.  Mr. Kriebel agrees that he
will not apply for reinstatement with the Company or seek in any way to be
reinstated, re-employed or hired by the Company in the future.

                        8.3.   Successors and Assigns.  This Release shall inure
to the benefit of and be binding upon the Company and Mr. Kriebel and their
respective successors, executors, administrators and heirs.  Mr. Kriebel may
make any assignment of this Release or any interest herein, by operation of law
or otherwise.  The Company may assign this Release to any successor to all or
substantially all of its assets and business by means of liquidation,
dissolution, merger, consolidation, transfer of assets, or otherwise.

                        8.4.   Severability.  Whenever possible, each provision
of this Release will be interpreted in such manner as to be effective and valid
under applicable law.  However, if any provision of this Release is held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect any other provision, and this Release will be
reformed, construed and enforced as though the invalid, illegal or unenforceable
provision had never been herein contained.

                        8.5.   Entire Agreement; Amendments.  Except as
otherwise provided herein, this Release contains the entire agreement and
understanding of the parties hereto relating to the subject matter hereof, and
merges and supersedes all prior and contemporaneous discussions, agreements and
understandings of every nature relating to the subject matter hereof.  This
Release may not be changed or modified, except by an Agreement in writing signed
by each of the parties hereto.

                        8.6.   Governing Law.  This Release shall be governed
by, and enforced in accordance with, the laws of the Commonwealth of
Pennsylvania without regard to the application of the principles of conflicts of
laws.

                        8.7.   Counterparts and Facsimiles.  This Release may be
executed, including execution by facsimile signature, in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same instrument.

3




                    IN WITNESS WHEREOF, the Company has caused this Release to
be executed by its duly authorized officer, and Mr. Kriebel has executed this
Release, in each case as of the date first above written.

 

NEOSE TECHNOLOGIES, INC.

     

 

 

 

 

By:

 

 

 

Name & Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

ROBERT I. KRIEBEL

     

 

 

 

 

--------------------------------------------------------------------------------

4